t c summary opinion united_states tax_court warren l owens petitioner v commissioner of internal revenue respondent docket no 10766-04s filed date warren l owens pro_se a gary begun for respondent wherry judge this case is before the court on respondent’s motion for summary_judgment under rule the petition was filed pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the instant unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure proceeding arises from a petition for judicial review filed in response to a determination_letter concerning collection action s under sec_6320 and or the issue for decision is whether respondent may proceed with collection action as so determined background on date the internal_revenue_service irs sent to petitioner a letter indicating that the agency had no record of receiving federal_income_tax returns from petitioner for and and proposing taxes and penalties or additions to tax based upon records received from third-party payers the letter was sent to plainview detroit mi and invited a response from petitioner within days the letter listed stop m howard as the irs person to contact on or about date the irs received from petitioner a copy of a form_1040 u s individual_income_tax_return for the address shown on the form_1040 and the return address on the envelope in which it arrived was plainview detroit mi enclosed with the return was a note from petitioner directed to stop m howard stating this a copy of the original tax filed in i am sending petitioner’s signature on the form_1040 and that of the return preparer was dated date a notice_of_deficiency for was thereafter issued to petitioner and was sent by certified mail to plainview detroit mi on date the notice reflected an income_tax deficiency in the amount of dollar_figure for and additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively petitioner did not file a petition with this court in response to the notice_of_deficiency and respondent assessed the corresponding taxes additions to tax and interest for on date a notice of balance due was sent to petitioner on that date as well as on date and date on date the irs issued to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing with respect to his liabilities the notice was sent by certified mail to an address in romulus michigan in response petitioner submitted to the irs a timely form request for a collection_due_process_hearing expressing his disagreement as follows i have filed return your computer is not correct a face-to-face hearing between petitioner and the settlement officer to whom his case had been assigned was held on date following the hearing on date the aforementioned determination_letter sustaining the proposed levy action was issued an attachment to the determination contained the following explanation in your request for a hearing under sec_6330 you disagreed with the proposed levy action because you filed form_1040 and the liability assessed is incorrect during the hearing you stated that you timely filed your form_1040 but never received your refund during the hearing the liability was reviewed and discussed the disallowed claim was reviewed with you you stated you did not file a form 1040a for you provided a copy of your form_1040 for since you indicated that you did not recall receiving the statutory_notice_of_deficiency which our records verify was mailed certified to you on date you were provided with an opportunity to present information for reconsideration of the liability and any proof of timely filing the return no information was presented by the date deadline to reconsider the liability and there has been no information received to date the audit_reconsideration procedures were explained to you and you were provided with publication the audit_reconsideration process also during the hearing you were informed that collection alternatives could not be considered since you are not in compliance with the tax filing_requirements there were no relevant challenges to the appropriateness of the proposed collection action no other issues were raised petitioner filed a petition and amended petition with this court disputing the notice_of_determination on june and date respectively each of which reflected an address pincite7 gabriel romulus mi the request for relief proffered in the amended petition read the irs lost my tax_return i sent a copy of the tax_return in at that time i asked about the tax_return because i was due a small return also the irs took money from my account for my taxes i sent a copy of my tax_return showing the irs that they were wrong again respondent filed the instant motion for summary_judgment on date and petitioner filed an objection thereto on date attached to the objection petitioner included inter alia a copy of a computerized printout for form_1040 for bearing a signature for petitioner dated date the return reflects total_tax of dollar_figure withholding of dollar_figure and a refund amount of dollar_figure a hearing was held on respondent’s motion on date both petitioner and respondent appeared and were heard and the motion was taken under advisement discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d i collection actions--general rules sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has received notice of the opportunity for administrative review of the matter in the form of a hearing before the irs office of appeals sec_6330 grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a district_court depending upon the type of tax in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court uses the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 ii analysis a review of underlying liabilities petitioner’s position throughout this proceeding has been that the liability the irs is proposing to collect for is incorrect rather petitioner maintains that his liability is more accurately reflected in the form_1040 he allegedly filed for which reflected an overpayment of dollar_figure respondent asserts to the contrary that petitioner is precluded from challenging his underlying liability and has raised no other issues establishing an abuse_of_discretion as previously indicated sec_6330 permits taxpayers to challenge the underlying liability in a collection proceeding only where they did not receive a notice_of_deficiency or otherwise have a prior opportunity to dispute the liability a notice_of_deficiency for was sent to petitioner pincite9 plainview detroit mi on date on or about date the irs had received from petitioner a copy of a form_1040 for and both the return and the envelope in which it arrived reflected the plainview address petitioner also stated at the hearing on respondent’s motion that he moved from the plainview address in or thus the evidence shows that the notice_of_deficiency was sent in a manner in compliance with and valid under sec_6212 and corresponding regulations requiring that a notice_of_deficiency be sent to a taxpayer’s last_known_address see sec_6212 and b however sec_6330 focuses upon receipt of the notice_of_deficiency during the administrative proceedings petitioner apparently indicated that he did not receive or did not recall receiving the statutory_notice_of_deficiency he was therefore provided with an opportunity to present information for reconsideration of the liability but submitted no substantiating materials by a deadline established for that purpose at the hearing on respondent’s motion following a lengthy explanation from the court regarding certified mail procedures petitioner never expressly denied receiving either notification of a certified letter to be claimed or the notice_of_deficiency itself he merely stated that the irs had been unable to give him a copy of who signed for it additionally the note enclosed with the copy of petitioner’s return and directed to stop m howard suggests that petitioner received other irs communications sent to the plainview address specifically the date letter in general absent clear evidence to the contrary compliance with certified mail procedures raises a presumption of official regularity in delivery and receipt with respect to notices sent by the commissioner 724_f2d_808 9th cir 530_f2d_781 8th cir 119_tc_183 sego v commissioner supra pincite furthermore taxpayers are not permitted to defeat actual receipt by deliberately refusing delivery of a statutory notice sego v commissioner supra pincite suffice it to say that the evidence here is far from convincing regarding petitioner’s nonreceipt of the notice_of_deficiency petitioner would reasonably be considered in these circumstances to have forfeited his opportunity to contest the notice_of_deficiency in this court and likewise now to be precluded from challenging his underlying liability in this proceeding in this connection we also note that although the order setting respondent’s motion for hearing was sent to petitioner by certified mail on date petitioner apparently did not pick up the letter until date nonetheless even if petitioner were entitled to contest his underlying liabilities at this juncture he has at no time offered requisite evidence in substantiation of the positions taken upon the form_1040 during the administrative process before appeals petitioner was afforded an opportunity to submit information for reconsideration of his liability but declined to do so he was even given an additional weeks after the collection hearing to provide documentation but did not take advantage of this chance at the hearing on respondent’s motion he again mentioned possible supporting materials but had made no effort to bring such items thus even a de novo review would not aid petitioner as the record now stands and he has been given multiple opportunities to remedy this defect b review for abuse_of_discretion regardless of the availability of review under sec_6330 of underlying liability sec_6330 directs that taxpayers may raise at collection hearings relevant issues relating to the unpaid tax or proposed collection action including inter alia spousal defenses challenges to the appropriateness of the collection action and collection alternatives determinations made by the appeals_office with respect to these issues are reviewed for abuse_of_discretion action constitutes an abuse_of_discretion under this standard where arbitrary capricious or without sound basis in fact or law 126_tc_237 112_tc_19 throughout these proceedings petitioner has focused solely on his contentions concerning having filed a return while the court sympathizes with petitioner’s frustrations in this regard what transpired with respect to this return is not substantively relevant in the current procedural posture yet due to this singularity of focus petitioner has never advanced any other issues susceptible to review under sec_6330 accordingly nothing in the record reflects an abuse_of_discretion the court will grant respondent’s motion for summary_judgment and sustain the proposed collection action to reflect the foregoing an order granting respondent’s motion for summary_judgment and decision for respondent will be entered
